DETAILED ACTION
This Office Action is in response to the communication filed on 12/24/2019. 
Claims 1-8 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, and 7 are objected to because of the following informalities: 
"the authentication platform comprising: circuitry configured to;" as recited in claim 1 should read "the authentication platform comprising circuitry configured to:"
"comprising: circuitry configured to;" as recited in claim 7 should read "comprising circuitry configured to:"
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites "the service," however it's unclear whether it refers to "service" in line 6 of claim 1, "service" in claim 9, or some other service. For the purpose of examination, "the service" has been interpreted as referring to any service.
Claim 1 recites "the authorization information designating service identification information and one or more usage functions," however, it's unclear whether it refers to "authorization information" as recited in line 2 of claim 1, or some other authorization information designating service identification information and one or more usage functions. For the purpose of examination, "the authorization information designating service identification information and one or more usage functions" has been interpreted as an authorization information designating service identification information and one or more usage functions. 
the designated service identification information and the one or more usage functions," however, it's unclear whether it refers to "association" as recited in line 9 of claim 1, or some other association between the designated service identification information and the one or more usage functions. For the purpose of examination, "the association between the designated service identification information and the one or more usage functions" has been interpreted as referring to an association between the designated service identification information and the one or more usage functions. Claims 2-3, and 7-8 also have similar issue.
It's unclear whether "the authorization information" as recited in claims 2-3, and 5 refers to "authorization information" as recited in line 2 of claim 1, "authorization information" as recited in line 12 of claim 1, or some other authorization information. For the purpose of examination, "the authorization information" has been interpreted as referring to any authorization information.
It's unclear whether "the generation of the authorization information" as recited in claim 2 refers to "generating the authorization information" as recited in line 2 of claim 2, "generate the authorization information" as recited in line 8 of claim 2, or some other generation of the authorization information. For the purpose of examination, "the generation of the authorization information" has 
Claim 2 recites "the verification," however, it's unclear whether it refers to "verifying" in line 2 of claim 1, "verification" in line 6 of claim 1, "verifying" in line 12 of claim 1, "verify" in line 13 of claim 1, "verify" in line 5 of claim 2, or some other verification. For the purpose of examination, "the verification" has been interpreted as referring to any verification. Claim 3 also has similar issue. 
There is insufficient antecedent basis for the limitation "the authorization information designating the service identification information, service secret information, and the one or more usage functions" and the limitation "the association between the designated service identification information, the service secret information, and the one or more usage functions" as recited in claim 3. 
It's unclear whether "the authorization information" as recited in claim 4 refers to "authorization information" as recited in line 2 of claim 1, "authorization information" as recited in line 12 of claim 1, "authorization information" as recited in claim 4, or some other authorization information. For the purpose of examination, "the authorization information" has been interpreted as referring to any authorization information.

It's unclear whether "the one or more usage functions" as recited in line 9 of claim 5 refers to "one or more usage functions" as recited in lines 5-6 of claim 1, "one or more usage functions" as recited in line 13 of claim 1, or some other one or more usage functions. For the purpose of examination, "the one or more usage functions" has been interpreted as referring to any one or more usage functions.
It's unclear whether "the association" as recited in claim 6 refers to "association" as recited in line 9 of claim 1, "association" as recited in line 14 of claim 1, or some other association. For the purpose of examination, "the association" has been interpreted as an association.
Claim 7 recites "the authorization information" in line 10, however, it's unclear whether it refers to "authorization information" recited in line 7 of claim 7, "authorization information" recited in line 8 of claim 7, or some other 
Claim 8 recites "the verifying," however, it's unclear whether it refers to "verifying" in line 1 of claim 8, "verifying" in line 6 of claim 8, or some other verifying. For the purpose of examination, "the verifying" has been interpreted as a verifying. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, and 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites "verifying validity of authorization information…in verifying the authorization information designating service identification information and one or more usage functions, verify validity of the association between the designated service identification information and the one or more usage functions based on the stored association information."
The limitation of verifying validity of authorization information and in verifying the authorization information designating service identification 
This judicial exception is not integrated into a practical application. In particular, the additional elements recited in the claim of providing one or more usage functions as service to a client based on a validity verification result of the authorization information and store, for each service, association information indicating association between service identification information for identifying 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using the authentication platform and the servers to perform the steps recited in the claim amounts to no more than mere instructions to apply the exception using generic computer components; mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. In addition, the addition elements of the providing and the 
Claims 7-8 although not using the exact claim language, contain similar elements as recited in claim 1 and are also rejected for similar reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yabe (US 2018/0278603).
Claim 1, Yabe teaches: 
An information processing system comprising:

one or more service providing servers configured to provide one or more usage functions as service to a client based on a validity verification result of the authorization information, the authentication platform comprising circuitry configured to: (e.g. figs. 5-8, [0076], "In step 506, the resource server module 320 decrypts the signed access token and acquires attribute information about, the 
store, for each service, association information indicating association between service identification information for identifying the service and the one or more usage functions provided as the service; and (e.g. figs. 5-8, [0066], "The service management table of Table 5 includes a service ID item representing a service regarding the resource provided by the resource server 103, a scope item representing a service corresponding to the service ID as a resource and designated in a scope of an authorisation request in the OAuth 2.0 protocol or the like, and a URL item representing a URL of a resource server that provides the service (resource) corresponding to the service ID" [0101], "The authorization 
in verifying the authorization information designating service identification information and one or more usage functions, verify validity of the association between the designated service identification information and the one or more usage functions based on the stored association information. (e.g. figs. 5-8, [0066], "The service management table of Table 5 includes a service ID item representing a service regarding the resource provided by the resource server 103, a scope item representing a service corresponding to the service ID as a resource and designated in a scope of an authorisation request in the OAuth 2.0 protocol or the like, and a URL item representing a URL of a resource server that provides the service (resource) corresponding to the service ID" [0076], "In step 506, the resource server module 320 decrypts the signed access token and acquires attribute information about, the access token illustrated in Table 7, The 
Claim 2, Yabe teaches:
when a request for generating the authorization information designating the service identification information and the one or more usage functions is 
verify the validity of the association between the designated service identification information and the one or more usage functions based on the stored association information; (e.g. figs. 4-8, [0066], [0076], [0078], [0101])
generate the authorization information when result of the verification is valid; and transmit the authorization information to a service requesting the generation of the authorization information. (e.g. figs. 4-8, [0047], [0071])
Claim 3, Yabe teaches:
when a request for generating the authorization information designating the service identification information, service secret information, and the one or more usage functions is received, the circuitry is further configured to: (e.g. figs. 4-8, [0063]-[0066], [0070], [0101])
verify the validity of the association between the designated service  identification information, the service secret information, and the one or more usage functions based on the stored association information; (e.g. figs. 4-8, [0063]-[0066], [0076], [0078], [0101])

Claim 4, Yabe teaches:
wherein the circuitry is further configured to:
define relation of services in relation definition information; (e.g. figs. 4-8, table 8, [0101])
generate authorization information for other service defined to have relation with one service verified as valid in the relation definition information; and transmit the authorization information to the other service. (e.g. figs. 4-8, table 8, [0047], [0071], [0101]-[0102])
Claim 5, Yabe teaches:
wherein the one or more service providing servers comprise circuitry configured to:
request verification of the authorization information designating the service identification information and the one or more usage functions to the authentication platform; (e.g. figs. 4-8, [0066], [0076], [0078], [0101])
receive a verification result of the validity of the authorization information designating the service identification information and the one or more usage 
provide the one or more usage functions indicated in the authorization information to a client based on a function execution request from the authentication platform that verified the validity of the authorization information. (e.g. figs. 4-8, [0077]-[0078])
Claim 6, Yabe teaches:
wherein the circuitry sets a time period for retaining information on the association between the service identification information and the one or more usage functions. (e.g. [0067], [0087], [0101]-[0102])
Claim 7, this claim is directed to a system containing similar limitations as recited in claim 1 and is rejected for similar rationale.
Claim 8, this claim is directed to a method containing similar limitations as recited in claim 1 and is rejected for similar rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this Office action: 

US 2018/0121646 discloses an information processing device in which an application of an electronic device provides a service to a user, the information processing device including a processor; and a memory that includes instructions, which when executed, cause the processor to execute the following steps: associating the application with a processing flow; associating the processing flow with a scope of authorization of an external service; retrieving the scope of the authorization of the external service required by the processing flow associated with the application; retrieving authorized information representing a scope of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752.  The examiner can normally be reached on M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 






/AMIE C. LIN/Primary Examiner, Art Unit 2436